Opinion on the Petition for rehearing.

1. It is contended that the State could not resell the land bid in by her at the first sale, till after the expiration of sixty days.
The statute of 1831, which provides for and regulates these Sinking Fund sales, expressly authorizes such resales immediately, and provides for no redemption of the land, or reinstatement of the mortgage, by the original mortgagor.
The act of 1845, (Laws 1845, ,p. 19,) does not repeal that of 1831, but provides, in § 2, that mortgagors may reinstate their mortgages within sixty days, but adds, in § 14, that there shall be no redemption.
In 1861, (Acts 1861, p. 123,) this act was passed, being in pari materia, with the others referred to:
t; Skotion 1. Be it enacted by the General Assembly of the State of Indiana, That the second section of the act entitled,
‘ An act to authorize the Commissioners of the Sinking Fund to receive substitutions of stock mortgages, and for other purposes, approved January 28, 1847,’ which is in the following words, to wit:
*124‘ Sec. 2. That in all cases of premises mortgaged to the Sinking Eund, or any bind loaned by the Auditor or Treasurer of State, being sold for failure to pay interest, the mortgagor, his heirs or assigns, shall have the privilege of reinstating such mortgage within sixty days after such sale, by paying the amount of interest and costs due thereon, and the interest for one year in advance,’ be, and the same is amended so that the law on that subject shall be enacted as follows:
“ That whenever real estate shall be sold that has or may be mortgaged to the State, on a loan of Sinking Eund money, or on a loan of any of the" funds loaned by the Auditor or Treasurer of State, or as a substitution, the mortgagor, his heirs or assigns, provided five years have not elapsed since the date of the mortgage, shall have the privilege of reinstating said mortgage, within sixty days after such ssile, by paying into the fund from which the loan was made, the amount of the ' interest and cost due thereon, and the interest for one year in advance, with 5 per cent, damages for the use of the purchaser on the amount of money by him actually paid on his purchase; but if five years have elapsed since the date of the mortgage, at the date of sale, that is to say, if five years or upwards have then elapsed since the loan was made, then, and in that case, the mortgagor, his heirs or assigns, may reinstate the mortgage at any time within sixty days from the day of sale, by paying into the fund the full amount of all interest and cost due, one sixth of the principal, and the interest for one year, in advance, on the residue, with 5 per cent, damages for the use of the purchaser on the amount by him actually paid in the purchase of the same: Provided, however, That the damages to be paid for the use of the purchaser, as required by this act, shall, where the sale shall be made on a credit, be estimated only-on the amount of interest that such purchaser is required to pay in advance on the purchase morrey, and shall not be estimated on the principal of the purchase money in any case, except where the sale is made for cash.”
This act shows that a resale was contemplated, and indicates the practice to be pursued in such cases, except that without this statute the purchaser would not have received *125the 5 per cent, provided for on the money paid by him. It is a legislative interpretation, corresponding with that which the executive officers had given. It is not binding on the Court, but may aid in resolving a doubt upon construction. It follows that, as the resale was right, Gavin was entitled to his certificate at the sale. It further follows, that the question as to the time of payment of the overplus bid by Gavin, beyond the sum paid by the State, is between the State, or her officers, and the original mortgagor. See, on this point, however, § 4 of- the act, the first section of which we have quoted above.
N~. Trusler, J. P. Gardner, Jno. S. Reid and Thos. A. Bendrieks, for the appellant. '
John Yaryan, James Gavin and Osear B. llord, for the appellees.
2. It is contended that the Auditor could not issue his writ for possession, not being a judicial officer. The writ was issued upon an affidavit, and the issue was a ministerial act. The judicial review of the sale and title would take place upon the injunction suit. See the act of 1845, supra. It is a practice analogous to the old one of distress for rent, &e., the legality of which was tested in a replevin suit. • On the dismissal of the complaint, the officer of course proceeded to execute his writ.
Per Ouriam.
The petition for a rehearing is overruled.